Title: James Hamilton to Thomas Jefferson, 16 April 1812
From: Hamilton, James
To: Jefferson, Thomas


          
                  Sir 
                   
                     North Carolina Granville Couy Williamsbo 16th April 1812
          
		  
		  
		   
		  Mr Robert Hamilton of Petersburg wrote you Some time ago, requesting the favour of you to notify the Subscribers to an obligation given Mr MClure now of your neighbourhood, that the same has been assigned to me, and that the conditions on the part of Mr McLure have been complied with—He has not received an answer from you
          As there are several debts which I have assumed to pay for Mr McLure out of the money ariseing from this obligation—and the several persons to whom they are due appear to be very urgent in their applications, You would infinitely oblige me if you would give
			 the necessary notification So that the money may be lodged in the Bank as soon as possible
          
		  I am truly sorry to occasion you so much trouble in this business, but I have no other means by which I could give the notice necessary—and in your letter to Mr Macon you were good enough to say that you would take this trouble upon Yourself
          The papers have  been returned to me & the difficulty I shall find in obtaining the money from the Bank will ever be considerable. having very little intercourse with Richmond—I Will therefore thank you to 
                   direct that the 
                  money
			 may be lodged in the Bank of Richmond (or rather that of Petersburg if equaly convinient) subject to my order accompanying, the paper subscribed as I shall have to send by a person immediately from this neighbourhood to have the business negotiated
          I shall wait for a letter from you, for information when the money is deposited as aforesaid—with respect 
		  
          I am Sir Your Obedt Servt
                  Jas Hamilton
        